       Case 2:21-cr-00224-SPL Document 58 Filed 07/29/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-21-00224-02-PHX-SPL
10                        Plaintiff,                   DETENTION ORDER
11   v.
12   David Watts,
13                        Defendant.
14
15          On July 29, 2021, David Watts (the “Defendant”) appeared before this Court on a
16   Petition to Revoke Conditions of Release. The Court has considered the information
17   provided to the Court and the arguments of counsel in determining whether the Defendant
18   should be released on conditions set by the Court.
19         The Court makes the following findings under 18 U.S.C. § 3148(b)(1):
20                ☐ There is probable cause to believe that the Defendant has committed a
21                      Federal, State, or local crime while on release.
22                  ☒ There is clear and convincing evidence that the Defendant has violated
23                      the conditions of release.
24         The Court makes the following findings under 18 U.S.C. § 3148(b)(2):
25                  ☐ Rebuttable Presumption where Probable Cause to Believe Felony
26                      Committed on Pretrial Release. The Defendant has failed to rebut the
27                      presumption that no condition or combination of conditions will assure
                        that the Defendant will not pose a danger to the safety of any other
28
                        person or the community. See 18 U.S.C. § 3148(b)(2) (providing that
       Case 2:21-cr-00224-SPL Document 58 Filed 07/29/21 Page 2 of 2



 1                     rebuttable presumption of dangerousness applies if there is probable
 2                     cause to believe that while on release a defendant has committed a

 3                     Federal, State, or local felony).

 4                  ☒ Flight Risk. After considering the factors set forth in 18 U.S.C. §

 5                     3142(g), the Court finds by a preponderance of the evidence that there
                       is no condition or combination of conditions of release that will assure
 6
                       that the Defendant will not flee. See 18 U.S.C. § 3148(b)(2)(A); U.S.
 7
                       v. Gotti, 794 F.2d 773, 778 (2nd Cir. 1986) (holding that “findings
 8                     made under section 3148(b) may be established by a preponderance of
 9                     the evidence”).
10                  ☐ Dangerousness. After considering the factors set forth in 18 U.S.C. §
11                     3142(g), the Court finds by a preponderance of the evidence that there
12                     is no condition or combination of conditions of release that will assure
13                     that the Defendant will not pose a danger to the safety of any other
                       person or the community. See 18 U.S.C. § 3148(b)(2)(A); Gotti, 794
14
                       F.2d at 778.
15
                    ☒ Compliance with Conditions. The Court finds by a preponderance of
16
                       the evidence that the Defendant is unlikely to abide by any condition or
17
                       combination of conditions of release. See 18 U.S.C. § 3148(b)(2)(B);
18
                       Gotti, 794 F.2d at 778.
19
           IT IS THEREFORE ORDERED that the Defendant be detained pending further
20
     proceedings.
21
           Dated this 29th day of July, 2021.
22
23
24                                                     Honorable Eileen S. Willett
                                                       United States Magistrate Judge
25
26
27
28


                                                 -2-
